 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 30, 2007, is by and among HOLIDAY FENOGLIO
FOWLER, L.P., a Texas limited partnership (the “Company” or the “Borrower”), the
Lenders from time to time party thereto, and BANK OF AMERICA, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meaning assigned such term in the Credit Agreement (as defined
below).
RECITALS:
          A. The Company, the Lenders signatory thereto and the Administrative
Agent, are parties to an Amended and Restated Credit Agreement, dated as of
February 5, 2007, pursuant to which the Lenders agreed to provide certain
financial accommodations to the Borrower on the terms set forth therein (the
“Credit Agreement”, and as amended by, and together with, this Amendment, and as
hereinafter amended, modified, supplemented, extended or restated from time to
time, the “Amended Agreement”).
          B. The parties hereto agree to amend the Credit Agreement as set forth
below.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:
     SECTION 1.01 Amendment to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended by adding the following definition in alphabetical
order:
     ““Bank Financed Warehouse Loans” means mortgage loans made by the Borrower
using the proceeds of Loans made hereunder, underwritten in accordance with
Freddie Mac or Fannie Mae multi-family loan standards, and for which Freddie Mac
or Fannie Mae has issued a purchase commitment to purchase such loans within
sixty (60) days of such loan(s) initial loan closing (or such longer period of
time as may be then be provided under form Freddie Mac or Fannie Mae commitments
with respect to such loans not to exceed ninety (90) days). The parties hereby
acknowledge that the Borrower is a Freddie Mac seller/servicer, but is not
presently a Fannie Mae DUS lender, and that the provisions with respect to
Fannie Mae shall have no force or effect until such time, if ever, that HFF
becomes a Fannie Mae DUS lender.”
     SECTION 1.02 Amendment to Section 7.02. Section 7.02 of the Credit
Agreement is hereby amended by (a) deleting the “and” from the end of clause
(h) thereof, (b) removing the “.” from the end of clause (i) and adding a “;
and” thereto, and (c) by adding the following clause (j) thereto:
“(j) Bank Financed Warehouse Loans that meet or satisfy all conditions to
purchase (other than the passage of time) as set forth in the applicable Freddie
Mac or Fannie Mae purchase commitment.”

 



--------------------------------------------------------------------------------



 



     SECTION 1.03 Amendment to Section 7.05. Section 7.05(g) of the Credit
Agreement is hereby deleted in its entirety and the following is hereby
substituted therefor:
“(g) Dispositions of Borrower Warehouse Loans and Bank Financed Warehouse Loans
to Freddie Mac or Fannie Mae or in the event Freddie Mac or Fannie Mae shall
fail to purchase such loan, any sale of such loan to a third party;”
SECTION 1.04 Representations and Warranties
     The Company hereby represents and warrants to each Lender and the
Administrative Agent, on the Amendment Effective Date (as hereinafter defined in
Section 1.05 of this Amendment), as follows:
          (a) The representations and warranties set forth in Article V of the
Credit Agreement, and in each other Loan Document, are true and correct in all
material respects on and as of the date hereof and on and as of the Amendment
Effective Date with the same effect as if made on and as of the date hereof or
the Amendment Effective Date, as the case may be, except (i) to the extent such
representations and warranties expressly relate solely to an earlier date,
(ii) that for purposes hereof, the representations and warranties contained in
subsection (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Credit Agreement
Sections 6.01(a) and (b), respectively and (iii) as disclosed on Schedule 1 to
this Amendment.
          (b) Each of the Company and the other Loan Parties is in compliance
with all terms and conditions of the Credit Agreement and the other Loan
Documents on its part to be observed and performed and no Default or Event of
Default has occurred and is continuing.
          (c) The execution, delivery and performance by the Company and the
other Loan Parties of this Amendment have been duly authorized by the Company
and the other Loan Parties.
          (d) This Amendment constitutes the legal, valid and binding obligation
of the Company and the other Loan Parties, enforceable against the Company and
the other Loan Parties in accordance with its terms.
          (e) The execution, delivery and performance by the Company and the
other Loan Parties of this Amendment do not and will not (i) contravene the
terms of any such Person’s Organization Documents; (ii) conflict with or result
in any breach or contravention of, or (except for the Liens created under the
Loan Documents) the creation of any Lien under or require any payment to be made
under (A) any Contractual Obligation to which such Person or such Person’s
Affiliate is a party or affecting such Person or the properties of such Person
or any of its subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law.
     SECTION 1.05 Effectiveness. This Amendment shall become effective only upon
satisfaction of the following conditions precedent (the first date upon which
all such conditions have been satisfied being herein called the “Amendment
Effective Date”):

2



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent shall have received duly executed
counterparts of this Amendment which, when taken together, bear the authorized
signatures of the Company, each Subsidiary Guarantor, the Administrative Agent
and the Lenders.
          (b) The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of duly authorized officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each duly authorized
officer authorized to act on behalf of such Loan Party in connection with this
Amendment;
          (c) The Administrative Agent and the Lenders shall be satisfied that
the representations and warranties set forth in Section 1.04 of this Amendment
are true and correct on and as of the Amendment Effective Date and that no
Default or Event of Default has occurred and is continuing on and as of the
Amendment Effective Date.
          (d) There shall not be any action pending or any judgment, order or
decree in effect which, in the judgment of the Administrative Agent or the
Lenders, is likely to restrain, prevent or impose materially adverse conditions
upon the performance by the Company or any other Loan Party of its obligations
under the Credit Agreement or the other Loan Documents.
          (e) The Administrative Agent shall have received such other documents,
instruments, opinions and certificates relating to this Amendment as it shall
reasonably request and such other documents, instruments, opinions and
certificates that shall be reasonably satisfactory in form and substance to the
Administrative Agent and the Lenders. All corporate proceedings taken or to be
taken in connection with this Amendment and documents incidental thereto whether
or not referred to herein shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Lenders.
     SECTION 1.06 Subsidiary Guarantor’s Reaffirmation. By its acknowledgement
below, each Subsidiary Guarantor hereby (i) consents to the terms of this
Amendment, (ii) acknowledges and reaffirms all of its obligations and
undertakings under the Guaranty Agreement and (iii) acknowledges and agrees that
the Guaranty Agreement is and shall remain in full force and effect in
accordance with the terms thereof.
     SECTION 1.07 Fees and Expenses. The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including, but not limited to, the reasonable fees and disbursements of counsel
to the Administrative Agent.
     SECTION 1.08 Instrument Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.
     SECTION 1.09 Further Acts. Each of the parties to this Amendment agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Amendment.

3



--------------------------------------------------------------------------------



 



     SECTION 1.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 1.11 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     SECTION 1.12 Severability. In case any provision in or obligation under
this Amendment or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
     SECTION 1.13 Integration. This Amendment represents the agreement of the
Company, each other Loan Party, the Administrative Agent and each of the Lenders
signatory hereto with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
     SECTION 1.14 Confirmation. Except as expressly amended by the terms hereof,
all of the terms of the Credit Agreement and the other Loan Documents shall
continue in full force and effect and are hereby ratified and confirmed in all
respects.
     SECTION 1.15 Acknowledgement. The Loan Parties acknowledge and agree that
(a) the Credit Agreement is not a “Warehousing Facility” as that term is used
and defined in the Credit Agreement and (b) no Loan Party will grant or permit
any Liens on Bank Financed Warehouse Loans and notwithstanding anything to the
contrary set forth in the Credit Agreement or any other Loan Document, absent a
default in the performance of the obligations under this clause (b) or any other
Event of Default, Borrower shall not be required to (i) execute any documents
granting or perfecting a lien in favor of Lenders or Administrative Agent in
connection with any Bank Financed Warehouse Loan or (ii) deliver such Bank
Financed Warehouse Loans (or the documents evidencing the same) to
Administrative Agent and/or Lenders .
     SECTION 1.16 Loan Documents. Except as expressly set forth herein, the
amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Amended Agreement or any other
Loan Document, nor shall they constitute a waiver of any Event of Default other
than as specifically set forth herein, nor shall they alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Agreement or any other Loan Document. Each
of the amendments provided herein shall apply and be effective only with respect
to the provisions of the Amended Agreement specifically referred to by such
amendments. Except as expressly amended herein, the Amended Agreement and the
other Loan Documents shall continue in full force and effect in accordance with
the provisions thereof. As used in the Amended Agreement, the terms “Agreement”,
“herein”, “hereinafter”, “hereunder”, “hereto” and words of similar import shall
mean, from and after the date hereof, the Amended Agreement.
[Signature Pages to Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

                    BORROWER:
 
           
 
                HOLIDAY FENOGLIO FOWLER, L.P., a Texas limited partnership
 
                By:   Holliday GP Corp., a Delaware corporation, its general
partner
 
           
 
      By:   /s/ John H. Pelusi, Jr.
 
           
 
          John H. Pelusi, Jr., President

First Amendment
Signature Page
S-1



--------------------------------------------------------------------------------



 



                BANK OF AMERICA, N.A., as
Administrative Agent and as Lender
 
       
 
       
 
  By:   /s/ Steven P. Renwick
 
       
 
  Name:   Steven P. Renwick
 
  Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED
by the undersigned Subsidiary Guarantors:
 
       
 
        HFF PARTNERSHIP HOLDINGS LLC, a
Delaware limited liability company
 
       
 
        By:   /s/ John H. Pelusi, Jr.           John H. Pelusi, Jr., Manager
 
       
 
       
 
        HOLLIDAY GP CORP.,
a Delaware corporation
 
       
 
        By:   /s/ John H. Pelusi, Jr.           John H. Pelusi, Jr., President
 
       
 
       
 
        HFF LP ACQUISITION LLC,
a Delaware limited liability company
 
       
 
        By: HFF Holdings LLC, its sole member
 
       
 
  By:   /s/ John H. Pelusi, Jr.
 
       
 
      John H. Pelusi, Jr., Managing Member

 